COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-268-CV
 
 
 
IN RE BRUCE SCOTT GARRETT                                                  RELATOR
 
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
   
                                                                  PER 
CURIAM
  
  
 
PANEL B: MCCOY, HOLMAN and 
WALKER, JJ.
 
DELIVERED: August 1, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.